Citation Nr: 1439639	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-05 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lower back, to include as secondary to the service-connected degenerative changes involving the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in August 2012 and was remanded for additional development.  VA has substantially complied with the mandates of the remand.


FINDING OF FACT

Degenerative disc disease of the lower back is not related to service and is neither caused nor aggravated by the service-connected degenerative changes involving the left knee.  


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lower back have not been met.  38 U.S.C.A. §§ 1110, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The RO provided pre-adjudication VCAA notice by a letter sent in December 2009.  That letter notified the Veteran of what evidence was necessary to establish entitlement to service connection, generally.  The notice letter also explained what evidence VA would obtain on the Veteran's behalf, and what evidence the Veteran was to provide.  The letter also provided notice of the type of evidence necessary to establish disability ratings or effective dates, pursuant to the holding in Dingess.  Although that letter did not provide specific notice as to how to substantiate a claim for service connection on a secondary basis, a subsequent letter was sent to the Veteran in August 2012.  The August 2012 letter fully addressed all necessary notice requirements, including that, in order to substantiate her claims for service connection on a secondary basis, the Veteran needed to show that a disability for which service connection was being sought was in some way proximately due to, the result of, or aggravated by a service-connected disability or disabilities.  The claim was subsequently readjudicated in a supplemental statement of the case, issued most recently in January 2013.

The duty to assist has been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  Additionally, the Veteran was afforded VA examinations in June 2010 and in September 2012.  The examination reports are adequate because the examiners conducted clinical evaluations, reviewed the medical history, and described the claimed disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Degenerative disc disease is not a "chronic disease" listed at 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) is not applicable.  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Degenerative disc disease is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a); therefore, it may not be presumed to have been incurred in service.  38 C.F.R. § 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the elements of direct service connection and presumptive service connection, service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  The Board is also charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Analysis

The Veteran asserts that service connection is warranted for a back disability.  She specifically asserts that she fell down 10 feet of stairs in service and has experienced back pain ever since.  She has provided lay statements from witnesses, some of which indicate she has had back pain for many years, and other that indicate she has had back pain since service.  

The Veteran alternately asserts that she developed an altered gait due to her service-connected left knee disability and the altered gait either caused or aggravated her current back disability.  

The Veteran's service treatment records show she was treated for a one-week history of back pain in May 1974, thought to be a pulled muscle in the middle of her lower back.  A medical record dated in October 1975 shows treatment for a left knee injury, but there is no mention of a fall down a flight of stairs, or any mention of back pain.  An October 1976 separation examination was negative for a back disability, and on the Report of Medical History, the Veteran denied a past or present history of recurrent back pain.

The evidence after service shows the Veteran was treated for mid-back pain beginning in 2002.  A July 2002 medical record shows the Veteran reported the onset of her mid-back pain was in July 2002.  The reports generally show that the Veteran at times gave a history of sustaining a back injury in service and in a 1998 motor vehicle accident.  Medical records from 2008 on reflect diagnoses of degenerative disc disease of L4-L5 and L5/S1.  A medical record dated in April 2008 reflects that the Veteran reported the onset of her low back pain was on April 21, 2008.  In that same record, the Veteran reported a prior history of similar symptoms 20-30 years ago when she fell down some stairs in 1976.

The salient question in this appeal is whether the Veteran's degenerative disc disease of L4-L5 and L5/S1 is related to service, or to her service-connected left knee disability.  Several medical opinions are of record.

The Board has considered the November 2009 opinion from Dr. Honles, who indicated that her examination of the Veteran in February 2009 supported evidence of a musculoskeletal injury involving her lower back and left hip.  However, Dr. Honles' statement falls short of establishing a causal link between the evidence of a musculoskeletal injury in 2009 to the Veteran's pulled muscle that was noted in 1975.  Dr. Honles also fails to address any potential causal relationship between a current back disability and the service-connected left knee disability.

In contrast, the VA examination reports of record specifically address the matter of causal nexus and are persuasive with respect to the conclusions reached.  

At a VA examination in June 2010, a VA examiner expressed the opinion that the Veteran's current degenerative disc disease of the lower back is not related to or caused by her military service.  The examiner explained that the Veteran was seen once in 1974 for her back and there were no other complaints of or treatment for her low back during military service.  The examiner further explained that the current degenerative disc disease of the lower back is most likely related to the major car accident the Veteran had in 1998.

At an examination in September 2012, a VA examiner considered the Veteran's statement that during service she fell down a flight of stairs and also injured her left knee at that time.  The examiner also considered that the Veteran was involved in a roll-over car accident in 1998, during which she reinjured her left knee and was then diagnosed with degenerative disc disease of the lumbar spine.  Following record review and clinical evaluation, the examiner expressed the opinion that the current degenerative disc disease is less likely than not proximately due to or aggravated by the Veteran's service-connected left knee disability.  The examiner's rationale, in pertinent part, was that the Veteran has mild degenerative osteoarthritis of the lumbar spine with osteophytes and mild disc disease at L4-L5 and L5-S1.  The examiner stated, in pertinent part, that these changes are more consistent with age-related change than with trauma or antalgic posture and ambulation.  

The VA opinions are persuasive evidence against the Veteran's claim as the examiners reviewed the medical records and the Veteran's reported history, and also conducted physical examinations.  The examiners' opinions are consistent with the objective evidence of record, which show normal findings on separation from service, a prolonged period without complaint or treatment for back pain, and the manifestation of a back disability subsequent to post service events.  The examiners are also qualified through education, training, and experience to offer medical opinions and each examiner supported their medical opinion with a clinical rationale.  There is no competent evidence to the contrary. 

The Veteran as a lay person is competent to report the onset and duration of her back pain.  Her witnesses are likewise competent to report that they observed her difficulties with back pain for a number of years, and even since service.  However, these lay assertions are insufficient to conclusively establish causal nexus in this case because the current assertions of low back pain since service are not credible and because the questions involved in this case are medically complex in nature.  

The assertion that the Veteran's back pain has been present since an injury in service is not credible.  The factors that weigh against the credibility of this assertion include the normal findings within the Veteran's October 1976 service separation examination; the Veteran's Report of Medical History wherein she denied having recurrent back pain; the prolonged period without any complaint or reference to low back pain until about 33 years after separation from service; and the contradictory assertion noted within the April 2008 medical report where the Veteran reported her low back pain had onset in April 2008 with a prior history of back pain some 20-30 years ago.  The Veteran's personal bias and interest in this claim are noted as well.  Accordingly, the Board finds that even though the Veteran was treated for back pain on one occasion during service, the assertion that she has experienced back pain since service is not credible.  

The lay statements from the Veteran and her witnesses are also insufficient to conclusively establish causal nexus in this case because the questions involved in this case are medically complex in nature.  

A certain amount of medical expertise is necessary to determine whether the current diagnosis of lumbar spine degenerative disc disease is related to any diagnosis, injury, or event in service; or, if it is caused or aggravated by the service-connected left knee disability.  In other words, the cause(s) of the Veteran's current degenerative disc disease falls outside the realm of common knowledge of a lay person and it may have developed for reasons that are not subject to observation by a lay person.  

Neither the Veteran nor any of her witnesses have indicated or otherwise demonstrated that they possess the education, training and experience to offer medical opinions on complex matters.  Accordingly, the Board finds that the lay testimony, to the extent that it was provided to establish a causal link between the current degenerative disc disease and military service (or between the current degenerative disc disease and the service-connected left knee disability), is of minimal probative value compared to the competent medical opinions against the claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.

Because the preponderance of the evidence is against a causal nexus between the current degenerative disc disease of the lumbar spine and military service; or between the current degenerative disc disease of the lumbar spine and the service-connected left knee disability, the benefit-of-the-doubt doctrine is inapplicable and service connection is not warranted.  


ORDER

Service connection for degenerative disc disease of the lower back, to include as secondary to the service-connected degenerative changes involving the left knee, is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


